Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 2, 6 and 7
Cancelled: 5 and 10
Added: None
Therefore, claims 1-4 and 6-9 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1 and 6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art Kim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (CN 101639766 A, hereinafter “Ke”, the Espacenet translation is  used for the citations below) in view of Kim et al. (US 2005/0099437 A1, hereinafter “Kim”). 

As to claim 1, Ke (Fig. 1) discloses a display apparatus for optimizing a display mode (100), comprising 
a display (200), configured to display an image data stream, wherein the display has a plurality of display modes (Page 5 lines 165-169);  
a memory, configured to store a plurality of modules (Page 4 lines 163); and 
a processor (210), coupled to the display and the memory, wherein the processor is configured to access and execute the plurality of modules (Page. 5 lines 172-174), and the plurality of modules comprising: 
a sampling module (112), in response to a trigger signal, sampling the image data stream in a first time interval to generate a plurality of sampling data (Page 5 lines 199-205 – Page 6 lines 206-221);  
a neural network module (116), classifying the plurality of sampling data through the neural network to generate a classification outcome corresponding to the plurality of display modes (Page 5 lines 165-169, Page 7 lines 261-273, histogram); and 
a mode selection module (114), selecting one of the plurality of display modes according to the
classification outcome to display the image data stream (Page 7 lines 267-270), 
	Ke does not disclose wherein the plurality of sampling data respectively correspond to a plurality of different time points in the first time interval.
wherein the classification outcome comprising a plurality of labels corresponding to the plurality of sampling data, and each one of the plurality of labels corresponds to one of the plurality of display modes.
However, Kim (Fig. 5) teaches wherein the plurality of sampling data respectively correspond to a plurality of different time points in the first time interval (Para. 0052, the sampling is done within a predetermined range), 
wherein the classification outcome comprising a plurality of labels corresponding to the plurality of sampling data (Fig. 3A; Para. 0048, the samples at the peaks), and each one of the plurality of labels corresponds to one of the plurality of display modes (Fig. 3A; Para. 0048, the samples at the peak corresponds to the first display mode. Therefore, the plurality of samples corresponds to the first display mode in this case.).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim to apply different sampling signals in device disclosed by Ke. The motivation would have been to select the best display mode among the similar display modes for the image signal (Kim; Fig. 2). 
The above rejection also applies to the corresponding method of claim 6.

As to claim 2, Kim teaches the display apparatus for optimizing the display mode according to claim 1, wherein 
the plurality of display modes comprise a first display mode and a second display mode (Para. 0048).  
the plurality of labels comprise at least a first label corresponding to the first display mode (Fig 3A; Para. 0048, the samples at the peaks for the first display mode) and at least a second label corresponding to the second display mode (Fig. 3B; Para. 0048, the samples at the peaks for the second display mode), and

The above rejection also applies to the corresponding method of claim 7.

As to claim 3, Ke discloses the display apparatus for optimizing the display mode according to claim 1, wherein the processor generates the trigger signal in response to one of a plurality of events, wherein the plurality of events comprises: 
a scene of the image data stream being changed;  
a source of the image data stream being changed;  
the processor receiving a control signal from an input interface, wherein the input interface is
coupled to the processor; and 
the image data stream starting to play (Page 5 lines 200-203, execution of an application will play the image data associated with the application). 
The above rejection also applies to the corresponding method of claim 8.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ke and Kim as applied to claim 1 above, and further in view of Shen (US 2016/0048022 A1, hereinafter “Shen”).

As to claim 4, Ke does not disclose the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal. 
However, Shen teaches the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal (Para. 0034).

The above rejection also applies to the corresponding method of claim 9.
 	
 Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kim (US 2007/0098355 A1) discloses an auto adjustment program for different types of monitors (Fig. 2; Para. 0084). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625